Citation Nr: 1443451	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim of service connection.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in January 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In October 2012 the Board remanded the issue on appeal for further development. 

In addition to the paper claims file, there is also an electronic (Virtual VA) paperless claims file.  The documents contained therein included additional VA treatment records that were reviewed by the Agency of Original Jurisdiction (AOJ) in the May 2013 supplemental statement of the case (SSOC). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In October 2012 the Board remanded the Veteran's claim of entitlement to service connection for PTSD for further development.  The Board remanded in order to obtain the Veteran's outstanding VA treatment records, to offer the Veteran an opportunity to submit any private treatment records, to obtain records from the Social Security Administration (SSA), to contact the Veteran for a more specific and detailed statement about his claimed in-service stressor, to inform the Veteran he could submit alternative evidence, to request that an appropriate agency provide any available information that might corroborate the Veteran's alleged in-service stressor, and to afford the Veteran a VA examination.  

As noted in the May 2013 supplemental statement of the case (SSOC) the Veteran's VA treatment records and SSA records were obtained and associated with his claims file.  The AOJ sent the Veteran a letter in November 2012 asking him to provide more information about his claimed in-service stressor and informing him that he could submit alternative evidence.  The Veteran did not respond to the November 2012 letter; the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

The AOJ also tried to corroborate the Veteran's stressors.  However, they received negative responses from the National Archives in February 2013 and May 2013, the U.S. Army Crime Records Center in March 2013 and May 2013, and the U.S. Department of the Army Europe in May 2013.  In May 2013 the AOJ did a Memorandum of a Formal Finding of Unavailability and detailed the steps that were taken; this was then sent the Veteran's representative in May 2013.  

Thus, the Board finds that for those directives herein above the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board finds that the AOJ did not comply with the October 2012 remand directive that the Veteran be scheduled for a VA examination; the Board notes that this directive was not made contingent on the Veteran's claimed in-service stressor being verified.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.
 
2.  The Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of the Veteran's PTSD. The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner should diagnose all of the Veteran's current psychiatric disabilities. 

The examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical trauma.

 If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including in-service harassment and/or physical assault, and/or witnessing the death of a fellow soldier. 

In offering these assessments, the examiner must acknowledge and comment on the Veteran's service treatment records, VA outpatient treatment records, the January 2012 hearing transcript, the May 2008 VA CRNP letter, the lay evidence of record regarding in-service incidents and harassment and physical assault, and any other relevant information.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



